Alice Robie Resnick, J.,
concurring. I concur since this case is factually distinguishable from State Farm Mut. Auto. Ins. Co. v. Webb (1990), 54 Ohio St. 3d 61, 562 N.E. 2d 132, decided this day. The distinguishing factor in this case is the nonapplicability of R.C. 3937.18(D).
R.C. 3937.18(D) provides as follows:
“For the purpose of this section, a motor vehicle is uninsured if the liability insurer denies coverage or is or becomes the subject of insolvency proceedings in any jurisdiction.”
In the present case, both parties stipulated that the tortfeasor’s insurance company has not denied coverage. However, in Webb, supra, the record clearly demonstrated that the tortfeasor’s insurance company had denied coverage. Since the tortfeasor’s insurance company did not deny coverage in the instant case, R.C. 3937.18(D) is not applicable. Therefore, the tortfeasor is not an uninsured motorist under R.C. 3937.18(D).